Exhibit 10.2

 

AMENDMENT NO. 1 TO

 

YELLOW CORPORATION PENSION PLAN

 

As amended and restated January 1, 2004

 

WHEREAS, Yellow Roadway Corporation (the “Company”) previously adopted the
Yellow Corporation Pension Plan, as amended and restated January 1, 2004 (the
“Plan”);

 

WHEREAS, the Plan allows benefit distributions in the form of annuities and in
Section 5.1(h) provides for retroactive payments when benefit payments commence
after a participant’s annuity starting date;

 

WHEREAS, the Internal Revenue Service has issued guidance that requires the
amendment of the Plan to include additional provisions with respect to the
retroactive annuity starting date;

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan shall be amended as stated below:

 

“THIS AMENDMENT, effective as of January 1, 2004, is made and entered into by
Yellow Roadway Corporation to amend the Yellow Corporation Pension Plan, as
amended and restated January 1, 2004, as follows:

 

1. Section 5.1(c) is amended to read in its entirety as follows:

 

  “(c) At the time prescribed in Section 5.1(f) below with respect to the
Participant’s annuity starting date (i.e., the first date on which an amount is
paid or payable as an annuity or any other form), if a proper election is made
as provided below, in lieu of the 50% Joint and Survivor Annuity, a Participant
and his Eligible Spouse may elect in writing to receive the Participant’s
Pension in the form of a single life Pension based on the Participant’s life as
provided in Article IV or, if eligible, may elect an optional form of Pension
under Section 5.3.”

 

2. Sections 5.1(e) through (h) are deleted and the following provisions are
added:

 

  “(e) For purposes of Section 401(a)(11) of the Code, the Pensions for both
married and unmarried Participants, described herein (other than certain of the
optional forms under Section 5.3) are qualified joint and survivor annuities.
Any Pension herein which provides an annuity for the life of the Eligible Spouse
which is not less than 50 percent and not more than 100 percent of the amount of
the annuity which is payable during the joint lives of the Participant and the
Eligible Spouse, is a qualified joint and survivor annuity.

 

  (f) The Administrative Committee shall provide to each Participant a written
explanation of (i) the terms and conditions of the qualified joint and survivor
annuity and each optional form of Pension and (ii) the relative values of the
various optional forms of benefits available under the Plan, (iii) the
Participant’s right to make, and the effect of, an election to waive the
qualified joint and survivor annuity form of Pension, (iv) the rights of the
Participant’s Eligible Spouse to receive the benefit and (v) the right to make,
and the effect of, a revocation of an election to waive the qualified joint and
survivor annuity form of Pension by electing a different form of Pension. The
written explanation shall clearly state that the Participant has at least 30
days in which to consider whether to waive the joint and survivor annuity and
elect another form of Pension. The written explanation shall be provided to each
Participant at the following time:



--------------------------------------------------------------------------------

  (i) in the case of an explanation provided to a Participant prior to his
annuity starting date, not more than 90, and not less than 30, days prior to the
Participant’s annuity starting date, or

 

  (ii) in the case of an explanation provided to a Participant after his annuity
starting date, not more than 90, and not less than 30, days prior to the date on
which the Participant’s Pension payments commence.

 

  (g) A Participant may elect to waive the 30-day notice period described in
Section 5.1(f) above; provided, however, that the commencement of the
Participant’s Pension payments shall not be earlier than the expiration of the
7-day period beginning on the day after the date the written explanation is
provided to the Participant.

 

  (h) Upon the Participant’s receipt of the written explanation described in
Section 5.1(f) above, the Participant may elect in writing during the period
described in Section 5.1(i) below, to waive the qualified joint and survivor
annuity and elect an optional form of Pension, provided that the Participant’s
Eligible Spouse consents to such election or the Participant establishes to the
satisfaction of the Administrative Committee that the Eligible Spouse’s consent
cannot be obtained because (i) there is no Eligible Spouse, (ii) the Eligible
Spouse cannot be located or (iii) of such other circumstances as the Secretary
of the Treasury may by regulations prescribe.

 

  (i) A Participant may make or may revoke his election not to take a qualified
joint and survivor annuity pursuant to the written explanation described in
Section 5.1(f) at any time and any number of times after receiving the written
explanation and prior to:

 

  (i) in the case of a written explanation provided to the Participant prior to
his annuity starting date, the later of his annuity starting date or the last
day of the 7-day period, or

 

  (ii) in the case of a written explanation provided to the Participant after
his annuity starting date, the last day of the 30-day period described in
Section 5.1(f) above or the last day of the 7-day period, whichever is
applicable.

 

  (j) An Eligible Spouse may not revoke his or her consent waiving the right to
receive the Pension in the form of a qualified joint and survivor annuity.

 

  (k) If the Administrative Committee provides the written explanation required
by Section 5.1(f) above to a Participant prior to his annuity starting date, the
Participant may elect an annuity starting date that is the first day of any
calendar month after the written explanation is provided to him; provided,
however, that the commencement of the Participant’s Pension payments is not more
than 90 days after the date the written explanation is provided. This 90-day
requirement will not be violated if the commencement of the Participant’s
Pension payments is more than 90 days after the date the written explanation is
provided if the delay is solely on account of an administrative delay.

 

  (l) If the Administrative Committee provides the written explanation required
by Section 5.1(f) to a Participant after his annuity starting date, the rules in
this Section 5.1(l) shall apply notwithstanding anything in the Plan to the
contrary.



--------------------------------------------------------------------------------

  (i) The Participant may elect a date for the commencement of his Pension
payment that is after the Participant’s annuity starting date only if all of the
following requirements are satisfied:

 

  (A) The Participant affirmatively elects an annuity starting date that is the
first day of any calendar month before the date the written explanation is
provided to the Participant, provided that the annuity starting date elected by
the Participant shall not be prior to the date on which the Participant
otherwise could have first started receiving a Pension under the terms of the
Plan (as the Plan is in effect on the Participant’s annuity starting date).

 

  (B) The commencement of the Participant’s Pension payments is not more than 90
days after the Participant is provided the written explanation; provided,
however, that such 90-day requirement will not be violated if the commencement
of the Participant’s Pension payments is more than 90 days after the date the
written explanation is provided if the delay is solely on account of an
administrative delay.

 

  (C) Subject to any adjustment as may be required to comply with clause
(F) below, the Plan pays the Participant a make-up payment in an amount equal to
the aggregate amount of any missed payment(s) during the period from the
Participant’s annuity starting date to the date of such make-up payment, plus
interest as required at a reasonable rate or, if applicable, at the rate
specified by the Code or the Treasury regulations, from the date(s) the missed
payment(s) would have been made to the date of the actual make-up payment.

 

  (D) Subject to any adjustment as may be required to comply with clause
(F) below, periodic payments to the Participant on and after the date of the
commencement of the Participant’s Pension payments are the same as the periodic
payments that would have been paid to the Participant on and after his annuity
starting date had the Participant’s benefit payments actually commenced on his
annuity starting date.

 

  (E) The Participant’s Eligible Spouse (including an alternate payee under a
Qualified Domestic Relations Order, as defined in Section 414(p) of the Code)
grants consent to the distribution; provided, however, that the Eligible
Spouse’s consent under this clause (E) shall not be required if the amount of
the Eligible Spouse’s survivor annuity payments under the Participant’s elected
form of Pension benefit is not less than the amount the Eligible Spouse’s
survivor annuity payments would have been under the qualified joint and survivor
annuity with an annuity starting date after the date the written explanation is
provided.

 

  (F)

The distribution commencing on the date of commencement of the Participant’s
Pension payments, as adjusted for interest, satisfies the requirements of
Section 415 of the Code applied as if the date of commencement of the
Participant’s Pension payments was, for all purposes under Section 415 of the
Code,



--------------------------------------------------------------------------------

 

including determining the applicable interest rate and the applicable mortality
table, the Participant’s annuity starting date; provided, however, that this
clause (F) shall not apply to any Pension benefit payable in the form of an
annuity if the date of commencement of the Participant’s Pension payments is 12
months or less from his annuity starting date.

 

  (G) The Pension benefit determined as of the Participant’s annuity starting
date satisfies the requirements of Section 415 of the Code, with the applicable
interest rate and the applicable mortality determined as of the date of the
commencement of the Participant’s Pension payments.

 

  (H) The form of Pension is not subject to Code Section 417(e)(3).

 

  (ii) If an individual is a former spouse of the Participant and is not the
Eligible Spouse on the Participant’s annuity starting date, then, unless
otherwise provided by a Qualified Domestic Relations Order, as defined in
Section 414(p) of the Code, the consent of such individual will not be required
under Section 5.1(h) for the Participant to elect to have his Pension benefit
paid in a form other than the joint and survivor annuity.

 

  (iii) This Section 5.1(l) shall become effective as of January 1, 2004, except
that the last sentence of Section 5.1(l)(i)(A) and Section 5.1 (l)(i)(H) shall
become effective as of December 16, 2005.

 

2. The cross-references of the Plan be redesignated, as necessary, for the
revisions in paragraph 1.

 

3. Except as otherwise amended by this Amendment No. 1, all provisions of the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers as of the 15th day of September 2005.

 

YELLOW ROADWAY CORPORATION

       

/s/ Harold D. Marshall

--------------------------------------------------------------------------------

   

Harold D. Marshall

    Vice President – Employment Benefits